Citation Nr: 0906437	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-22 231	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from April to 
November 1944.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2002 rating decision in which the RO, inter 
alia, denied petitions to reopen claims for service 
connection for back and bilateral foot disabilities.  The 
Veteran filed a notice of disagreement (NOD) in December 2002 
and the RO issued a statement of the case (SOC) in May 2003.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2003.

In June 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO granted the petitions to reopen the claims for 
service connection for a back and bilateral foot 
disabilities, but denied the service-connection claims on the 
merits (as reflected in an October 2006 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.

In May 2007, the undersigned Veteran's Law Judge granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2007).

In a decision issued in June 2007, the Board granted the 
Veteran's petitions to reopen the claims for service 
connection, but denied the claims on the merits.  The 
Veteran, in turn, appealed the denial of each claim, on the 
merits, to the United States Court of Appeals for Veterans 
Claims (the Court).  In September 2008, counsel for VA's 
Secretary and the Veteran's attorney (the parties) filed a 
Joint Motion for Remand with the Court.  By Order dated in 
October  2008, the Court granted the motion, vacating the 
Board's decision as to the denial of the claims for service 
connection, and remanding these matters to the Board for 
further proceedings consistent with the Joint Motion.

The Board notes that the Veteran was previously represented 
by the American Legion (as reflected in a July 2002 VA Form 
21-22).  In September 2007, the Veteran submitted a VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, naming Virginia A. Girard-Brady, a private 
attorney, as his representative.  The Board recognizes the 
change in representation. 

For the reasons expressed below, the claims for service 
connection on appeal are being remanded to the RO via the 
AMC, in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
these matters is warranted.

In the Joint Motion, the parties noted that the statutory 
duty to assist claimants, pursuant to 38 U.S.C.A. § 
5103A(b)(1) (West 2002), includes obtaining pertinent records 
from the Social Security Administration (SSA).  See also 38 
C.F.R. § 3.159(c)(2)(2008).  The record reflects that the 
Veteran informed VA that he began receiving SSA disability 
benefits in 1974, but these records have not been obtained.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Id.  Thus, 
the Board finds that the RO should obtain and associate with 
the claims file a copy of the SSA decision awarding the 
Veteran disability benefits, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Furthermore, to ensure that all due process requirements are 
met, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  The RO's notice letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal (to 
include arranging for the Veteran to undergo further 
examination, if appropriate).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA furnish 
a copy of its decision awarding the 
Veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it 
to obtain any additional evidence pertinent 
to service connection for a back and 
bilateral foot disabilities.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his attorney of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if 
appropriate), the RO should adjudicate the 
claims for service connection for back and 
bilateral foot disabilities in light of 
all pertinent evidence and legal 
authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



